Exhibit 32.1 TEXTRON INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Textron Inc. (the "Company") on Form 10-Q for the three months ended April 3, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Scott C. Donnelly, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 30, 2010 /s/ Scott C. Donnelly Scott C. Donnelly President and Chief Executive Officer
